 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646Fred Meyer Alaska, Inc. and United Food & Com-mercial Workers Union, Local 1496, AFL-CIO, Petitioner.  Cases 19ŒRCŒ14049, 19ŒRCŒ14051, and 19ŒRCŒ140521 July 19, 2001 DECISION ON REVIEW AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On January 26 and February 8, 2001, the Regional Di-rector for Region 19 issued Decisions and Directions of Elections in the above-entitled proceedings in which the Petitioner seeks to represent units of employees working in the meat and seafood departments of the Employer™s Juneau and Fairbanks, Alaska stores.  He found that the meat and seafood managers are not statutory supervisors within the meaning of Section 2(11) and thus, are prop-erly included in the units found appropriate for collective bargaining.  Thereafter, in accordance with Section 102.67 of the National Labor Relations Board Rules and Regulations, the Employer filed timely requests for re-view, maintaining that the meat and seafood managers are supervisors who must be excluded from the peti-tioned-for bargaining units because they have the author-ity to hire and to discipline employees in the meat and seafood departments, to schedule overtime work and to adjust grievances, as well as to assign and responsibly direct department employees in the performance of their duties.  The Employer maintains that the meat and sea-food managers in its Juneau and Fairbanks stores possess the same authority, duties, and responsibilities as the meat managers found by the Regional Director to be su-pervisors in the Employer™s Anchorage stores.2  By Orders dated February 15 and 28, 2001, the Board granted the Employer™s requests for review.  The Peti-tioner filed a brief on review. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully reviewed the records in these cases,3 we find, contrary to the Regional Director, that the Jun-eau and Fairbanks meat and seafood managers are statu-tory supervisors within the meaning of Section 2(11) of the Act.  In so concluding, we find that the meat and sea-food managers in these stores, like the meat managers in the Anchorage stores, exercise independent judgment in hiring employees and/or effectively recommending hir-ing for their respective departments.                                                             1  The above-captioned cases have been consolidated for purposes of this decision only. 2  In his Decision and Direction of Election issued September 19, 2000, in Case 19ŒRCŒ14004, the Regional Director found that the meat managers at the Employer™s Anchorage stores were statutory supervi-sors.  No party requested review of this finding.  The supervisory status of the seafood managers was not at issue in that case. 3  The record in Case 19ŒRCŒ14004 was made part of the record in Cases 19ŒRCŒ14049, 19ŒRCŒ14051, and 19ŒRCŒ14052. I.  FACTS A.  The Employer™s Operations The Employer operates 143 retail stores in six States, selling groceries, clothing, hardware, and other general merchandise.  Eight Alaska stores (including one store in Juneau and two stores in Fairbanks) are part of its Puget Sound regionŠone of five administrative regions.  It is undisputed that the Employer™s operations basically are identical throughout the region.  All stores have a com-mon layout; wages are set centrally; each store has the same supervisory structure; and all employees receive the same benefits, have common work rules, and are covered by a common handbook and policies. Store directors report to the regional director of stores, who in turn reports to corporate headquarters.  Each store is divided into four ﬁmajor departmentsﬂ (food, apparel, home, and front end/office), each with a manager who reports to the store director.  Submanagers or department heads report to the overall department manager.  Thus, the meat and seafood managers in each store report to the store™s food manager.  The meat and seafood managers in the Juneau and Fairbanks stores, as well as the meat managers in the Anchorage stores, have overall responsi-bility for the operation of their respective departments.  This includes meeting budgeted goals and sharing in bo-nuses awarded for the overall success of each store.  The number of hours available for the meat and seafood de-partments are basically set by formula, and the meat and seafood managers determine the work schedules for their departments within these allocations.  Once the budget is received, they can obtain additional hours by recom-mending any overtime they deem necessary to their food manager. Hiring and disciplinary actions are handled at the indi-vidual store level; meat and seafood managers prepare annual evaluations; and the meat managers are responsi-ble for training those employees who are hired with lim-ited skills, and for assessing an employee™s progress and readiness to move on to the next level within the depart-ment. B.  Hiring Authority 1.  Juneau and Fairbanks stores It is undisputed that each outside applicant for hire is required to take a ﬁsuitability test,ﬂ which is administered by the store™s applicant processor, and to pass a back-ground test.  While this usually occurs prior to the candi-date™s interview by the meat or seafood manager and/or the food manager, occasionally an individual may be 334 NLRB No. 94  FRED MEYER ALASKA, INC. 647ﬁrecruitedﬂ or approached by a manager whose depart-
ment has an opening and urged to speak to the applicant 
processor and then to interview.  While the actual inter-
view process (often includin
g a cutting or ﬁblockﬂ test) 
may vary slightly from store to store, it appears that, in 
almost all instances, the department managers interview 
on their own and make recommendations for hire to their 

respective food managers.  In some of the stores, how-
ever, food and department managers have conducted 
joint interviews; and occasionally, a store manager has 
hired an employee for the meat department on his own 
initiative.  In addition, any employee desiring a transfer 
into a meat or seafood department must secure the per-
mission of the sending and recei
ving store, either of 
which may veto the request. 
At the Juneau hearing, Food Manager Beverly Egan 
testified that her department managers have full authority 
to hire new employees, and that both the service deli 
manager and the seafood department manager have done 
so since she became food manager in September 2000.
4  Egan stated that she would not conduct her own inter-
views, and would not undertake any independent evalua-
tion or investigation of the candidate.  Further, while 
there have not been any tran
sfers into the meat depart-
ment since she has been food manager, Egan noted that it 
would be up to the receiving manager to decide if the 
employee desiring a transfer we
re qualified, and, if so, 
whether the department™s budget could afford the hours.  
Egan stated that although Patrick Buettner, the store™s 
meat manager, has not had occasion to hire during 

Egan™s tenure, his authority is the same as that of the 
other subdepartment managers.  Thus, if Buettner needed 
an employee in the meat department, he would tell her 
and they would talk to the 
store™s applicant processor, 
who would give Buettner applications that previously 
had been screened.  Buettner would then do a ﬁblockﬂ 
test.  Egan stated that the 
meat manager would make the 
decision and would recommend the applicant for hire, or 
not, and that she would follow that recommendation.
5                                                            
 4  In the Anchorage proceeding, 
Bambi Collison, currently the assis-
tant meat manager at the Dimond stor
e in the Anchorage area, testified 
that when she was the meat manager in Juneau, she usually conducted 
interviews for the meat department 
ﬁon her ownﬂ and the food manager 
(Egan™s predecessor) ﬁjust approved it.ﬂ 
5  Buettner testified that when he
 was the assistant meat manager un-
der Egan™s predecessor (Keith Flynn), he recruited Doug Drazkowski 
who was hired by Flynn.  After becoming meat manager, Buettner sat 
in on interviews with Flynn.  After Robby Markovich™s interview, 
Buettner told Flynn that he thought ﬁthe candidate had the qualifica-
tions they were looking for.ﬂ  Flynn to
ld Buettner that they needed to 
do more interviews and that he would let him know whom they were 

going to hire.  Buettner sat in on a few more interviews, and subse-
quently, Markovich was hired.  
Egan also testified that Juneau Seafood Manager Joon 
Kim interviewed and hired one employee in November 
2000, and that she did not meet the individual until after 
he had been hired.  At the time of the hearing, the sea-
food department was short one employee.  Egan stated 
that Kim would be doing the interviewing for the posi-
tion and would decide whom to hire, and that Egan 

would have no role in the hiring process.  
At the Fairbanks hearing, David Atlee, food manager 
of the West Fairbanks store, testified that the responsi-
bilities of his meat manager included hiring for the de-
partment.  Dennis Preslan has been the meat manager at 
West Fairbanks since November
 1997.  Atlee stated that 
the meat manager has the final 
say in the hiring of meat 
department employees, and that he accepts Preslan™s de-
cisions on hiring without any independent investigation.  
Specifically, according to Atlee, Preslan has identified 
the need for new employees in the meat department, and 
after the store™s prescreeni
ng was done, Preslan has ef-
fectively recommended the tran
sfer, hiring, or rejection 
of several employees, including the transfer of an in-
store courtesy clerk into the meat department, and the 
rejection of one applicant who had previously worked at 
the North Fairbanks location and of another who had 
been meat manager at an unrelated store.   
Preslan testified that the tr
ansfer of Nathan Campbell, 
a former meat manager from Juneau, occurred based on 
his recommendation.  Also, on two occasions when he 
needed cutters, Preslan said that he recruited individuals 
who he knew wanted to work for the Employer.   
Atlee testified that the stor
e™s seafood manager, Andre 
Martin, has hired at least three people into that depart-

ment on his own.  In addition, Martin requested the trans-
fer of at least one employee fro
m within the store into the 
seafood department, and agreed to hire Teresa Snodgrass, 
an applicant with extensiv
e seafood experience who had 
first contacted Atlee.  With 
regard to Snodgrass™ hire, 
Atlee testified that he presented her application to Martin 
and told him of her prior experience, but that Martin 
made the decision to hire her. On another occasion, ac-
cording to Atlee, Martin recommended one of his own 
employees (Tim Kimbrough) for a transfer/promotion to 
the seafood manager position at the North Fairbanks 
store.  Although Martin did not testify, Atlee™s state-
ments regarding Martin™s role in hiring were not contra-
dicted.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648North Fairbanks Food Manager Marc Beauchamp tes-
tified that his meat and seafood managers have the ﬁcom-
plete roleﬂ as far as hiring.  
He stated that he has always 
taken their recommendations, and has never done an 
independent investigation.  Seafood Manager Tim 
Kimbrough stated that he had interviewed and hired An-
nie Ferraro,
6 and that he had arranged one transfer into 
his department with the ﬁassistanceﬂ of Beauchamp and 
the assistant food manager.  
Brian Hughes, meat manager in the North Fairbanks 
store, testified that while he does not do any interviews 
by himself, he has sat in on interviews with Beauchamp 
and has made specific recommendations regarding hiring 
which typically have been followed.  The record shows 
that Hughes also approved the transfer of two in-store 
clerks into his department, and he acknowledged that 

Beauchamp told him, ﬁit™s yo
ur call.ﬂ  Both Hughes, and 
the West Fairbanks meat manager, Preslan, responded 
affirmatively when asked whet
her they were ﬁin charge 
ofﬂ their departments.  Similarly, Seafood Manager 
Kimbrough testified that ﬁeverything that is done in the 
[North Fairbanks seafood] department comes down to 

me.ﬂ 
2.  Anchorage storesŠCase 19ŒRCŒ14004 
Witnesses from each of the Employer™s four Anchor-
age-area stores (Wasilla, Dimond, Anchorage East, and 
Northern Lights) testified as to the role of the meat man-
agers in hiring employees for their departments.  
Jack Molenkamp, food manager at the Wasilla store, 
stated that position openings 
are posted on the ﬁemploy-
ment boardﬂ in several stores, and that he and Wasilla 
Meat Manager Steve Hughes conduct the interviews.  
According to Molencamp, Hughes is the expert in the 
area, and ﬁhe makes the choice of who weŠwho we de-
cide.ﬂ  Fred Sayre, currently the food manager at the 
Dimond store, noted that although all hiring is ﬁstore 
specific,ﬂ initial staffing at the Wasilla store was unusual 
because it was a ﬁgrand open
ingﬂ store with 300 posi-
tions to be staffed.  This resulted in a number of transfers 
by employees who lived close 
to that location, including 
at least one meat department employee who transferred 

from the Northern Lights store and who did not meet 
Hughes until his first day of work.  The employee, how-
ever, had discussed his request to transfer with the re-
gional meat specialist as well as the Northern Lights 
meat manager.  
                                                          
 6  Kimbrough testified that he was 
being pressured by Beauchamp to 
add another employee to the seafood department, and that while he 
ﬁwasn™t completely satisfied with Fe
rraro,ﬂ he needed to hire somebody 
and she was the only person availabl
e at the time.  Kimbrough was the 
only one who interviewed her, and th
ere is no evidence that Beauchamp 
told Kimbrough when to hire. 
Sayre, who worked in a number of positions and de-
partments in the Juneau and Anchorage East stores be-
fore becoming food manager at the Dimond store, testi-
fied also that transfers gene
rally would be at the discre-
tion of the individual store.  Sayre stated that he would 
accept the recommendation of his meat manager, Ken 
Morris, after Morris had interviewed the individual inter-

ested in transferring.  Further, he would take Morris™ 
recommendation on permanent hires, and would not in-
terview the candidates or conduct his own investigation 
of an applicant.  ﬁHe [Morri
s] is the expert on what he 
needsŠhis needs and the needs for the company.ﬂ  Joe 

James testified that he had been hired by Morris.  James 
stated that he had heard th
rough the ﬁmeatcutters™ grape-
vineﬂ that there might be a position at Dimond and con-
tacted Morris.  James had an informal interview with 
Morris, who then turned James over to the store™s appli-
cant processor, and he was hired.  
Also, at the Anchorage he
aring, Beverly Egan, who 
was then the assistant food
 manager at the Anchorage 
East store, testified that her store™s meat manager (Bruce 
Gannon) hired or recommended hiring for his depart-
ment.  She gave one example of Gannon™s recommend-
ing an applicant™s hire for a journeyman™s position after 
having performed a block cut/test for Gannon.   
Markaye Simpson, food manager in the Northern 
Lights store, testified that 
he would accept his meat man-
ager™s recommendations on transferring and hiring.  
Simpson provided two examples.  In one case, the meat 
manager advised Simpson that there was someone he 

wanted to bring in.  According to Simpson, ﬁthe next 
thing I knew was the guy had been working for two days 
and there he was.  He [the meat manager] has full author-
ity.ﬂ  In another example, Simpson stated that the meat 
manager knew that an employee was ﬁfloundering a bitﬂ 
in the grocery department, and told Simpson that the em-
ployee ﬁwould be a great part
 of their team back there 
and that he could grow him and train him in their envi-
ronment.ﬂ  Simpson approved th
e transfer into the meat 
department. 
II.  ANALYSIS 
The term ﬁsupervisorﬂ is defined in Section 2(11) as: 
 [A]ny individual having authority, in interest of the 
employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 
employees,  or  responsibly  to  direct them, or to adjust 
their grievances, or effectively to recommend such ac-
tion, if in connection with the foregoing the exercise of 
such authority is not of a merely routine or clerical na-

ture, but requires the use of independent judgment. 
  FRED MEYER ALASKA, INC. 649To meet this definition, a person needs to possess only 
one of the specific criteria listed, or the authority to ef-
fectively recommend, as long as the performance of that 
function is not routine but requires the use of independ-
ent judgment.  See 
Pepsi-Cola Co.
, 327 NLRB 1062, 
1063 (1999); 
Union Square Theatre Management, 
326 
NLRB 70 (1998).  Thus, the authority to hire or to effec-

tively recommend hiring, utilizing independent judg-
ment, is itself sufficient to 
confer statutory supervisory 
status.  See, e.g., 
Queen Mary
, 317 NLRB 1303 (1995); 
enfd. sub nom. 
NLRB v. RMS Foundation, Inc
., 113 F.3d 
1242 (9th Cir. 1997). 
The Regional Director found that the meat managers in 
the Employer™s four Anchor
age stores were statutory 
supervisors within the meaning of Section 2(11) of the 
Act, based,
 inter alia, on their role in the Employer™s 
hiring process.
7  In the instant cases, however, the Re-
gional Director concluded th
at the evidence was insuffi-
cient to support such a finding.  We disagree.  We find 
that the records demonstrate 
that the meat and seafood 
managers in Juneau and Fairbanks are statutory supervi-
sors who exercise independent judgment in hiring or ef-
fectively recommending the hiring of employees in their 
respective departments, in the same manner as the meat 
managers in the Employer™s Anchorage stores.
8 Contrary to the Regional Director, hiring in the various 
meat and seafood departments of the Employer™s stores 
follows a general pattern, rather than being governed by 
so-called ﬁhaphazardﬂ practi
ces.  Although the Regional Director found the 
evidence lacking in details, we find, 
to the contrary, that the Empl
oyer has provided sufficient 
evidence of specific instances 
of hiring to meet its bur-
den of establishing that the meat and seafood department 
managers in the Juneau and Fairbanks stores possess the 
authority to hire and/or make effective recommendations 
with regard to hiring.  
The uncontradicted testimony of Food Managers Egan, 
Atlee, and Beauchamp, as well as that of Meat and Sea-
food Managers Preslan, Kimbrough, and Hughes, dem-
onstrates that most of the Ju
neau and Fairbanks meat and 
seafood managers have interviewed applicants on their 
own and have exercised the authority to hire and/or to 
effectively recommend hiring for their departments. 
                                                          
                                                           
7  The Regional Director found that the Anchorage meat managers 
possessed the authority to at least 
effectively recommend action with 
regard to hiring, disciplining, and ev
aluating.  In the instant cases, since 
we find that the authority to hire and/or effectively recommend hire 
alone renders the meat and seafood managers statutory supervisors, we 
do not pass on the other alle
ged statutory indicia. 
8  The rule clearly is estab
lished in Board precedent that 
possession
 of authority consistent with any of th
e indicia of Sec. 2(11), is sufficient 
to establish supervisory status, even 
if this authority has not yet been 
exercised.  See, e.g., 
Pepsi-Cola
, supra. 
Thus, Juneau Seafood Manager Joon Kim interviewed 
and hired an employee who was on board before Egan 
actually met him; West Fairbanks Meat Manager Dennis 
Preslan has effectively reco
mmended the transfer, hire, 
or rejection of several employees; West Fairbanks Sea-
food Manager Andre Martin has hired at least three em-
ployees and has requested the transfer of another em-

ployee into his department; and North Fairbanks Seafood 
Manager Tim Kimbrough hired one employee and ar-
ranged a transfer for another.  North Fairbanks Meat 
Manager Brian Hughes particip
ated in several interviews 
and has made specific recommendations that have been 

followed.
9  The record further establishes that the meat and sea-
food managers™ exercise of hiring authority is neither 

routine nor clerical in nature
, but involves the use of in-
dependent judgment.  In this regard, the uncontradicted 

testimony established that the meat and seafood manag-

ers make their hiring decisions and recommendations 
based on their own assessments of what skills are needed 
and whether the individuals they are considering hiring 
have the appropriate skills or qualifications. 
Based on the records in these case, we find that the 
role of the Juneau and Fairbanks meat and seafood man-
agers in the Employer™s hiring process is consistent with 
that of the Anchorage meat managers found by the Re-
gional Director to be statutory supervisors in Case 19Œ

RCŒ14004.  Thus, we conclude that the meat and sea-
food managers in the Juneau and Fairbanks stores are 
statutory supervisors within the meaning of Section 2(11) 
of the Act.  
Union Square Theatre Management
, supra; 
Queen Mary
, supra. 
ORDER The Regional Director™s Decisions and Direction of 
Elections are reversed.  The meat and seafood managers 
 9  Further, although Juneau Meat Manager Patrick Buettner testified 
only as to his limited participati
on in hiring under Egan™s predecessor, 
no one disputes the testimony of the current Juneau food manager, 
Beverly Egan, as to the authority Buettner possesses under her man-
agement.  Thus, Egan stated what sh
e will expect Buettner to do when 
there is an opening in the Juneau meat department, and she noted that 
two of his fellow department mana
gers (seafood and service deli) al-
ready have hired for their departments exercising this authority in the 
same manner. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650in the Employer™s Juneau and Fairbanks stores are ex-
cluded from the unit found 
appropriate for collective 
bargaining.  The cases are remanded to the Regional Di 
rector for further appropriate action consistent with this 
decision.  